IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 212 DB 2014 (No. 22 RST 2015)
                                            :
                                            :
JILL SUSAN BENNETT A/K/A JILL               : Attorney Registration No. 58546
BENNETT GAIESKI                             :
                                            :
PETITION FOR REINSTATEMENT                  : (Delaware County)
 FROM INACTIVE STATUS


                                        ORDER


PER CURIAM


       AND NOW, this 19th day of March, 2015, the Report and Recommendation of

Disciplinary Board Member dated March 11, 2015, is approved and it is ORDERED that

Jill Susan Bennett a/k/a Jill Bennett Gaieski, who has been on inactive status, has never

been suspended or disbarred, and has demonstrated that she has the moral

qualifications, competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.